      Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 1 of 26 PageID #:252




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
______________________________________________________________________________

TAYLOR DIVINE,

                Plaintiff,
                                                                  Case No.17-cv-8127
vs.

VOLUNTEERS OF AMERICA OF ILLINOIS,

            Defendant.
______________________________________________________________________________

                             STIPULATION OF SETTLEMENT

         This Stipulation of Settlement (referenced herein as the "Settlement Agreement") is

entered into on this _____ day of ___________________, 2018 in settlement of the claims

asserted in the Complaint and the amended complaint in Taylor Divine v. Volunteers of America

of Illinois, Case No. 17-CV-8127 (“the Lawsuit”) filed against Defendant Volunteers of

American of Illinois (“Defendant” or “VOA-IL”) by Taylor Divine (“Divine”). In the Lawsuit,

Divine asserts claims under the Fair Labor Standards Act ("FLSA") and the Illinois Minimum

Wage Law ("IMWL") on her own behalf and on behalf of all other individuals who worked as

Case Managers or Case Workers between November 9, 2014 and October 30, 2017 for

Defendant. The Parties to the Lawsuit intend to resolve all claims under the IMWL on a class

basis pursuant to Fed. R. Civ. P. 23 and to resolve all claims under the FLSA on a collective

basis pursuant to 29 U.S.C. §216(b). This Settlement Agreement is intended to fully resolve,

discharge and settle the claims asserted in the aforementioned lawsuits, upon and subject to the

terms and conditions of this Settlement Agreement.




                                               1
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 2 of 26 PageID #:253




1. Definitions. The following terms shall have the meanings as set forth below:

   a. "Class" means Divine and all similarly-situated individuals who worked as Case
      Managers or Case Workers for VOA-IL between November 9, 2014 through October 30,
      2017 (“Class Period”).

   b. "Class Counsel" means the law firms of Gingras, Cates & Wachs and Axley Brynelson,
      LLP.

   c. "Class List" means the list of Class Members, including with regard to each Class
      Member, his or her name, social security number, and last known mailing address.

   d. "Class Member" or "Class Members" means all persons who fall within the definition of
      the “Class.”

   e. "Collective" means any Class Member who negotiates a settlement check, who shall be
      deemed to have consented to join and opt into FLSA collective action in the Lawsuit and
      consented to Class Counsel filing with the Court their consents to join set forth on the
      back of the Settlement Checks. All Class Members who negotiate a Settlement Check
      shall be deemed to release all claims set forth in paragraph 8 of this Agreement,
      regardless of whether such individual submitted an opt out statement and regardless of
      whether any of the language on the Settlement Check endorsement is changed, crossed
      out or deleted.

   f. "Defendant" or “VOA-IL” means Volunteers of America of Illinois, its representatives,
      successors, assigns, employees, managers, agents, shareholders, officers, directors, and
      attorneys.

   g. "Effective Date" or "Effective Date of the Settlement Agreement" means the first date by
      which all of the events and conditions specified in paragraph 11 herein have been met or
      have occurred and are final.

   h. "Fairness Hearing" means the hearing to determine whether the proposed Class was
      properly certified and whether the settlement should be finally approved by the Court.

   i. "Final" or "Finality Date" means that the time for filing a notice of appeal has run, or, if
      such a notice has been filed, the judgment or order has been affirmed and the time for
      seeking any further review has run, review has been denied, or the decision of the court
      of appeals has been affirmed.

   j. "Judgment" or “Judgments” means the judgment and order of dismissal to be rendered by
      the Court in the Lawsuit provided for in paragraph 7.

   k. "Mailing of the Notice of Settlement" means the mailing being sent to the Class referred
      to in paragraph 9.

   l. "Notice of Settlement" means the Notice of Proposed Class Settlement as provided for in
      paragraph 6 and 9 herein.

                                               2
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 3 of 26 PageID #:254




   m. “Opt Out List” means the list of names and addresses prepared by Class Counsel of the
      Class Members who have timely requested to opt out of this settlement by filing Request
      for Exclusion Form.

   n. “Payment” or “Payments” means the Settlement Checks paid to Class Members who do
      not exclude themselves from the Class by submitting a Request for Exclusion Form.

   o. "Plaintiff" means Taylor Divine. Plaintiff shall not opt out of this Agreement and her
      execution of this Stipulation shall signal her agreement to all of the terms of it.

   p. "Preliminary Approval Order" means the order preliminarily approving the Settlement
      Agreement, approving the Notice of Proposed Settlement and setting the date of the
      Fairness Hearing, as provided in paragraph 6 herein.

   q. "Released Claims" means those claims being released, relinquished and forever
      discharged as a result of this settlement as described in paragraph 8.

   r. “Release of Claims” means the act of releasing the Released Claims.

   s. “Settlement Check” or “Settlement Checks” shall mean the checks issued to the Class
      Members for their share of the Payments.

   t. "Settling Parties" means the Plaintiff and the Class Members (except those Class
      Members who submit a timely, valid Request for Exclusion Form) and Defendant and,
      unless so limited herein, his, her, its or their respective executors, representatives,
      administrators, heirs, beneficiaries, guardians, custodians, predecessors, successors,
      assigns, current and former affiliates, related entities, parent corporations, subsidiaries,
      representing successors, employees, managers, agents, officers, directors, and attorneys.

   u. "Unknown Claims" means any of the Released Claims which Plaintiff or Class Members
      do not know exists or suspect exists in his, her, or their favor at the time of the release of
      the Defendant which, if known, might have affected his, her, or their settlement with and
      release of the Defendant or might have affected the decision not to object to this
      Settlement Agreement or any portion or aspect of the Settlement Agreement reached by
      the Settling Parties.

   v. “The Lawsuit” means the Divine Action.

2. The Litigation.

   a. On November 9, 2017, Plaintiff filed a Complaint on her own behalf and on behalf of
      other similarly situated VOA-IL employees alleging a claim under the Fair Labor
      Standards Act (“FLSA”).

   b. On February 14, 2018, Plaintiff filed her First Amended Complaint, adding a claim under
      the Illinois Minimum Wage Law (820 ILCS 105/1, et seq.), on her own behalf and on
      behalf of a Rule 23 class of similarly situated current and former employees.


                                                3
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 4 of 26 PageID #:255




   c. Plaintiff’s federal and state wage and hour claims alleged that Plaintiff and other
      similarly situated employees were misclassified as exempt from overtime pay.

   d. VOA-IL answered, denying Plaintiff’s allegations asserting affirmative defenses and
      asserting a counterclaim, which Divine answered and denied.

   e. Pursuant to Fed. R. Civ. P. 12(b)(6), VOA-IL moved to dismiss Plaintiff’s wage and hour
      claims, which the Court considered and denied by Order dated August 8, 2018 (Dkt. 62).

   f. The parties conducted discovery on the issue of joint employer and Plaintiff decided to
      pursue claims against only VOA-IL and not Volunteers of America, Inc.

   g. The Settling Parties engaged in written discovery on the merits, the depositions of
      corporate designees of Volunteers of America, Inc. and VOA-IL were taken, and the
      Settling Parties were prepared to move forward with additional depositions on the merits.

   h. The Settling Parties, through legal counsel, engaged in settlement negotiations and, on
      September 7, 2018, reached an agreement, settling all disputes with the intent to resolve
      all claims brought in the Lawsuit on a class-wide basis. All negotiations between counsel
      were at arm’s length. The Settling Parties hereby acknowledge that there exists between
      them a bona fide dispute regarding the validity of both the claims brought and relief
      sought by the parties in the Lawsuit.

   i. The Lawsuit has not yet been certified as either a class or collective action.

   j. By this Settlement Agreement and subject to the approval of the Court, the Settling
      Parties agree that a Class may be certified pursuant to Federal Rules of Civil Procedures
      23(a) and 23(b)(3) solely for purposes of effectuating this Settlement related to claims
      under the IMWL and that a collective action may be certified pursuant to 29 U.S.C. §
      216(b) solely for purposes of effectuating this settlement related to claims under the
      FLSA. VOA-IL expressly reserves the right to oppose certification of a class or
      collective action should the Settlement not become final.

3. Benefits of the Settlement.

   a. Class counsel have concluded, after substantial investigation, discovery of the facts,
      settlement negotiations, and careful consideration of the claims, counterclaim and
      defenses being asserted in the Lawsuit and the substantial costs, delays and uncertainties
      associated with proceeding, that it is in the best interest of Plaintiff and Class Members to
      enter into this Settlement Agreement in order to avoid the uncertainties of complex
      litigation, to assure a benefit to Class Members, and to minimize the need for significant
      additional litigation. Class Counsel believe that, in consideration of all the circumstances
      and after considerable arm's-length negotiations, the proposed settlement embodied in
      this Settlement Agreement is fair, reasonable, and adequate and confers substantial
      benefits on, and is in the best interests of the Class and each of the Class Members.

   b. Defendant has denied and continues to deny any liability with respect to any of the facts
      or claims raised against it and has interposed various affirmative defenses, all of which it

                                                4
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 5 of 26 PageID #:256




       continues to believe have legal merit. Nonetheless, Defendant has concluded after
       substantial investigation, months of extensive settlement negotiations, and careful
       consideration of the circumstances of the claims and defenses being asserted herein and
       the substantial costs associated with proceeding, that it is in its best interests to enter into
       this Settlement Agreement in order to avoid further expense, inconvenience, the burden
       of this protracted litigation, the risks inherent in uncertain complex litigation, and to
       avoid the expense and risks inherent in any possible future litigation amongst the Parties
       raising similar claims.

4. Terms of Stipulation and Agreement of Settlement. The Parties to the Lawsuit, through their
   respective counsel, agree that, subject to the final approval of the Court, the Plaintiff’s and
   Class Members’ claims, all of the claims in the Lawsuit, including the class action and
   collective action claims, shall be finally and fully settled and compromised and shall be
   dismissed by agreement with prejudice, and without costs, expenses or an award of attorneys'
   fees (except as set forth in paragraph 10 herein), within ten (10) days after the final approval
   of this Settlement Agreement.

5. Administration and Payment of Moneys.

   a. Subject to approval by the Court, the Parties to the Lawsuit agree that Class Counsel will
      function as the administrator in this matter. Class Counsel agrees to perform all acts
      required herein of the administrator and to subject themselves, and each of them, to the
      jurisdiction of the Court for purposes of enforcement of this Settlement Agreement and of
      the agreement to perform the acts required by this Settlement Agreement. However,
      Defendant shall be responsible for the Payments set forth in this Agreement.

   b. This Settlement Agreement requires the Defendant to make Payments to the Class
      Members according to the formula discussed below. The maximum total payment,
      including all attorneys’ fees and costs, and incentive payments, under the Settlement
      Agreement is Sixty Seven Thousand Dollars (hereinafter the “Settlement Fund”). Money
      from the Settlement Fund is to be distributed as follows:

          i.   Up to $22,333.33 in attorneys' fees and in costs and expenses to Class Counsel,
               pending the Court's approval of their fee petition, as provided in paragraph 10.

         ii.   A total of $2,000 in an “Enhancement Payment” to be paid to Plaintiff
               individually, in addition to the amount paid to her according to the settlement
               formula established by Class Counsel. This Enhancement Payment is in addition
               to the Payment to which the Plaintiff is entitled pursuant to the formula
               established by Class Counsel. Defendant will provide Plaintiff an IRS Form 1099
               for the Enhancement Payment. Plaintiff is responsible for correctly characterizing
               the Enhancement Payments for tax purposes and for paying any taxes due on the
               amounts received.

        iii.   Payments to the Class Members who do not exclude themselves will be paid out
               of the portion of the Settlement Fund remaining after deducting the payments to
               be made pursuant to paragraph 5(b)(i) and (ii) above (hereinafter the “Net

                                                  5
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 6 of 26 PageID #:257




              Settlement Amount”). Payments will be made by Defendant from the Net
              Settlement Amount in the amounts provided by Class Counsel to Defendant.
              Class Counsel shall provide Defendant the amount (before withholding taxes) to
              be paid as Payments to each Class Member assuming that the Class Member does
              not file a Request for Exclusion Form. The Payments will be allocated in the
              following manner to be paid by the Defendant in two (2) separate checks: (1) 50%
              as a wage distribution; and (2) 50% as liquidated damages or a penalty available
              under applicable law. Thus, one-half of each of the Payments shall be treated as
              unpaid wages from which applicable tax withholdings will be deducted, and one
              half of each Payment shall be treated as non-wage income from which no
              withholdings will be made. Each Class Member who timely cashes a Settlement
              Check will receive an IRS Form W-2 with respect to the unpaid wage portion of
              the Payment. Defendant shall compute, deduct and submit to the appropriate
              taxing authority all appropriate withholdings from this portion of the Payment.
              Each Class Member who timely cashes a Payment check will also receive an IRS
              Form 1099 for the non-wage portion of the Payment. The Form W-2 and Form
              1099s shall be issued to the Class Members by the Defendant for the year in
              which such Payments are made by Class Counsel. Each Class Member will be
              responsible for correctly characterizing the Payment for tax purposes and for
              paying any taxes imposed upon them by virtue of the amounts received by them.
              Class Members shall not be responsible for any employer side taxes as provided
              in this paragraph.

   c. It is the intent of this Settlement that the Payments and Enhancement Payment provided
      for in this Settlement Agreement are the only payments to be made to the Class Members
      in consideration for the Release of Claims. After all payments required by this section
      are distributed and 180 days since issuance of the Payments has expired, the remainder of
      the Settlement Fund, including the amounts of any unclaimed Payments or uncashed
      Payment checks, shall revert to and be paid to Defendant (“Reversion”). However,
      Defendant shall be required to use the Reversion to pay for expenses which are not
      otherwise covered in its foster care program for direct assistance to children, biological
      parents or foster parents; and Defendant may not utilize the Reversion for any other
      purposes. The Settling Parties further agree, to the extent permitted by law, that state
      laws regarding collection of unpaid wages and unclaimed property shall not be
      applicable.

   d. Defendant shall have no obligation to pay any person or entity except as to: (1) Payments
      for Class Members who do not timely file a Request for Exclusion Form; (2) the
      attorneys’ fees and costs approved by the Court; (3) the Enhancement Payment approved
      by the Court; and (4) the employer portion of the withholdings attributable to the portion
      payable to Class Members as wages.

   e. The total of the payments set forth in in this Section shall be collectively referred to
      herein as the "Settlement Payments."

6. Entry of Preliminary Approval Order and Notice to the Settlement Class. As soon as
   possible, and no later than seven (7) days after the execution of this Settlement Agreement,

                                               6
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 7 of 26 PageID #:258




the Parties shall jointly submit this Settlement Agreement and Plaintiff shall apply to the
Court for entry of a Preliminary Approval Order that will provide for the following:

a. Preliminarily approve this Settlement Agreement as being fair, reasonable, adequate and
   in the best interests of the Class and a fair and reasonable resolution of a bona fide
   dispute under both the FLSA and IMWL.

b. Certify a Class under Fed. R. Civ. P. 23(b)(3) for the purpose of effectuating this
   Settlement Agreement to include Plaintiff and all Class Members.

c. Certify a collective action under 29 U.S.C. §216(b) of the FLSA for the purpose of
   effectuating this Settlement Agreement to include Plaintiff and all Class Members.

d. Appoint Class Counsel with authority to enter into and effectuate this Settlement
   Agreement on behalf of the Class.

e. Approve the Notice of Settlement, which is to be sent to all Class Members by First Class
   Mail.

f. Approve the mailing of a Notice Form, Request for Exclusion Form and the Notice of
   Settlement to Class Members who are not already parties to the Lawsuit.

g. Require that to be valid all Request for Exclusion Forms be completed, signed, and
   mailed to Class Counsel and postmarked no later than forty-five (45) after the mailing of
   the Notice of Settlement.

h. Set a deadline for the filing of the joint memoranda in support of the motion to approve
   this Settlement Agreement and Plaintiff’s Petition to Approve Fee Award of at least
   seven (7) days prior to the Fairness Hearing.

i. Provide that the mailing of the Notice of Settlement be made within fourteen (14) days
   after the entry of the Preliminary Approval Order.

j. Provide that objections by any Class Member to this Settlement Agreement shall be heard
   and any papers submitted in support of said objections shall be considered by the Court at
   the Fairness Hearing only if said objections are in writing, mailed to Class Counsel, and
   postmarked no later than forty-five (45) days after the mailing of the Notice of
   Settlement, with copies of the foregoing objections and all other papers in support of such
   objections mailed to Defendant’s counsel.

k. Provide that Class Counsel shall file all objections and other papers in support of such
   objections with the Court no later than 65 days after mailing of the Notice of Settlement.

l. Find that the Settling Parties have agreed to the terms of this Settlement Agreement.

m. Find that the Notice of Settlement to be given in accordance with the Preliminary
   Approval Order constitutes the best notice practicable under the circumstances and
   constitutes valid, due and sufficient notice to all Class Members, and fully satisfies the

                                            7
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 8 of 26 PageID #:259




       requirements of Federal Rule of Civil Procedure 23(c)(2), the FLSA, and the
       requirements of due process.

   n. Provide that the Class Members, except those who timely submit a Request for Exclusion
      Form, will be included in and bound by any and all judgments or orders entered or
      approved by the Court in connection with the settlement, whether favorable or
      unfavorable to the Class and, upon the entry of judgment, will be permanently barred and
      enjoined from commencing or prosecuting any Released Claims or participating in any
      recovery in any forum in which any of the Released Claims are asserted or pursued
      (including FLSA claims insofar as the Class Members negotiate their Settlement Checks).

   o. Schedule a Fairness Hearing to be held by the Court no less than ninety (90) days and no
      more than one hundred five (105) days after the entry of the Preliminary Approval Order
      to consider and determine whether the proposed settlement, as set forth in the Settlement
      Agreement, should be approved as fair, reasonable and adequate to the Class, and
      whether Judgment should be entered.

   p. Provide that at or after the Fairness Hearing, the Court shall determine whether the
      settlement should be approved and enter an order thereon.

   q. Provide that the Fairness Hearing may, from time to time and without further notice to
      the Class, be continued or adjourned by order of the Court.

   r. Provide that Defendant shall file a certificate with the Court of its compliance with 28
      U.S.C. § 1715's notice requirements within 10 days of the Preliminary Approval Order.

   s. Provide that, on the date of the entry of the Judgment in the Lawsuit, Plaintiff and all
      Class Members who have not timely submitted a Request for Exclusion Form in
      accordance with this paragraph 6 and its subparts shall be barred from asserting any of
      the Released Claims against Defendant and shall conclusively be deemed to have
      released, relinquished and forever discharged any and all such Released Claims as against
      Defendant (including FLSA claims insofar as such Class Members negotiate their
      Settlement Checks).

7. The Judgment and Order of Dismissal. Upon the final approval of this Settlement
   Agreement, Judgment in the Lawsuit shall be entered providing for, among other things: (a)
   determination that the certification of the class was appropriate for the purpose of
   effectuating this Settlement Agreement; determination that the certification of the collective
   was appropriate for the purpose of effectuating this Settlement Agreement; approval of the
   Settlement Agreement, judging its terms to be fair, reasonable, adequate and in the best
   interests of the Class Members and the Settling Parties, and directing its consummation in
   accordance with its terms; and (b) dismissal with prejudice of the Lawsuit, which shall
   provide for: (i) the entry of Final Judgment pursuant to Fed. R. Civ. P. 54 in this action
   dismissing all of the Plaintiff’s claims, the Class’ claims and the Collective’s claims on the
   merits with prejudice, and without costs and attorneys’ fees, and expenses (except as
   provided herein) with the exception of the claims of those Class Members who have timely
   filed a Request for Exclusion Form; (ii) a permanent injunction barring and enjoining the

                                               8
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 9 of 26 PageID #:260




   Plaintiff, Class Members (with the exception of those Class Members who filed a Request for
   Exclusion Form) from asserting, commencing, prosecuting, or continuing any of the
   Released Claims (except the FLSA claims of those Class Members who do not cash their
   Settlement Check) against Defendant as set forth in this Settlement Agreement; (iii) the
   release by the Plaintiff and the Class Members (with the exception of those Class Members
   who filed a Request for Exclusion Form) of all Released Claims (except the FLSA claims of
   those Class Members who do not cash their Settlement Check) against Defendant; and (iv)
   dismissal of Defendant’s Counterclaim against Plaintiff with prejudice.

8. Releases. Upon entry of the Judgment, the Parties shall be deemed to have provided the
   following Release of Claims:

   a. Upon entry of Judgments, the Plaintiff and all other Class Members, with the exception
      of those Class Members who submit a valid and timely Request for Exclusion Form, and
      each of their respective spouses, heirs, executors, representatives, administrators,
      guardians, beneficiaries, custodians, successors, assigns and anyone claiming by, through
      or under them, hereby release, extinguish and forever discharge Defendant and will be
      deemed to have released, to have extinguished and to have forever discharged Defendant
      from any and all liabilities, demands, claims, disputes, grievances, charges, actions,
      arbitrations, matters, claims for attorneys' fees, costs and expenses, causes of action and
      legal proceedings of any type, known or unknown, that they have, may have had, could
      have alleged, or did allege in the Lawsuit that relate to the payment or non-payments of
      wages, payment of overtime compensation or the failure to pay overtime compensation,
      including any such claims under the FLSA (insofar as the Class Members have opted-in
      to this settlement by negotiating their Settlement Checks) and the IMWL.

   b. The scope of the release given by the Plaintiffs and the Class is governed exclusively by
      this Article.

   c. Notwithstanding the foregoing, each Class Member acknowledges that, by accepting the
      Payment under this Settlement Agreement, they have fully and finally resolved and
      released any existing or potential claim for (1) unpaid minimum wages or overtime
      wages during their employment with Defendant during the time period between
      November 9, 2014 and October 30, 2017, and (2) for unpaid overtime wages due to being
      misclassified during their employment with Defendant as an “exempt” employee under
      federal or state law during the time period between November 9, 2014 and the date of this
      Agreement.

9. Administration of Settlement and Distribution of Money.

   a. Within seven (7) days after the Preliminary Approval Order, Counsel for Defendant will
      provide to Class Counsel the last known address for Class Members, and the Social
      Security Numbers for Class Members. Class Counsel agree to use this data solely for
      purposes of effectuating this Settlement Agreement and will comply with all state and
      federal laws that protect the privacy of current and former employees of Defendant.




                                               9
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 10 of 26 PageID #:261




 b. Within seven (7) days of receiving the Class List, Class Counsel shall cause a copy of the
    court approved written Notice of Settlement to be mailed to each person on the Class List
    by First Class Mail with proper postage prepaid to the best, last known address of each
    such individual. Enclosed with the Notice of Settlement will be a copy of the court
    approved Request for Exclusion Form. The Parties to the Lawsuits agree that any
    modifications to the Notice of Settlement or Request for Exclusion Form by the Court do
    not constitute grounds for rescission of this Settlement Agreement. The right to execute
    and submit a Request for Exclusion Form may only be exercised by a Class Member or
    his/her legally designated representative or legal administrator.

 c. To be considered valid, all Request for Exclusion Forms must be completed, signed, and
    mailed by Class Members or their respective legal representative and postmarked no later
    than forty-five (45) days after the date the Notice of Settlement is mailed by Class
    Counsel. All Request for Exclusion Forms shall be sent directly by Class Members to
    Class Counsel as set forth on the Request for Exclusion Form. Class Counsel will certify
    to Defendant the date, names and addresses of those Request for Exclusion Forms that
    satisfied the requirements stated in this section of this Settlement Agreement. If a Class
    Member fails to satisfy the requirements stated in this section of this Settlement
    Agreement, the Class Member’s Request for Exclusion Form will be denied; unless the
    Settling Parties agree, in writing, to treat the same as a Request for Exclusion Form.
    Class Counsel shall send written notice of rejection to any Class Member whose Request
    for Exclusion Form is denied with a copy of such notice of rejection and the rejected
    Request for Exclusion Form to Defendant.

 d. Within fourteen (14) days after the completion of all of the events referenced above in
    this paragraph 9, Class Counsel shall serve on Counsel for Defendant a certificate, under
    oath, that the aforesaid Notices of Settlement were mailed in accordance with the
    requirements of this Settlement Agreement, and the aforesaid certificate shall state the
    total number of notices mailed and the date of the mailing. Notices of Settlement and
    enclosed forms returned to Class Counsel as non-delivered during the forty-five (45) day
    period for filing a Request for Exclusion Form shall be resent within seven (7) days to the
    forwarding address, if any, on the returned envelope. If there is no forwarding address,
    Class Counsel shall promptly conduct a skip trace of the last known name, address and
    social security number, to locate any and all persons whose notice was returned as
    undeliverable, and, upon finding a new address of such person, promptly mail such
    person a new Notice of Settlement at the new address. If, the second attempt to reach a
    class member is unsuccessful, class counsel can attempt to reach any such class
    member(s) by telephone or e-mail. No less than sixty (60) days and no more than eighty
    (80) days after the entry of the Preliminary Approval Order, Class Counsel shall provide
    to the Defendant’s counsel a certificate, stating under oath the number of Notices of
    Settlement that were returned as undeliverable, the number of new addresses that were
    found and the number of notices re-mailed to those new addresses. Class Counsel shall
    also file this certificate with the Court. Upon completion of the above steps by Class
    Counsel, the Parties to the Lawsuits shall be deemed to have satisfied their obligation to
    provide the Notice of Settlement to each Class Member and each Class Member shall be
    bound by all the terms of the Settlement Agreement and the Court’s Orders and final
    judgment(s) unless such Class Member submitted a timely Request for Exclusion Form.

                                            10
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 11 of 26 PageID #:262




    Class Counsel shall retain all envelopes in which any Request for Exclusion Form is sent
    to it and any other evidence of the mailing or delivery date of such documents.

 e. The Notice Of Proposed Settlement shall include a statement that any Request for
    Exclusion Forms from Class Members and any objections to the Settlement Agreement
    must be signed and in writing. Objections must be mailed to Class Counsel and
    Defendant’s Counsel to the address on the Notice of Proposed Settlement and postmarked
    on or before forty-five (45) days after the initial mailing of Notice of Settlement.
    Requests for Exclusion Forms must be mailed to Class Counsel and Defendant’s Counsel
    at the address on the Notice of Proposed Settlement and postmarked no later than forty-
    five (45) days after the mailing of the Notice of Settlement. Any Objection to the
    Settlement Agreement not made in conformity with these requirements shall be deemed
    invalid and the Class Member will not be able to contest this Settlement Agreement at the
    Fairness Hearing. Any Request for Exclusion Form not in conformity with these
    requirements shall be deemed invalid and the Class Member will not be excluded from
    this Settlement Agreement. At no time shall Defendant, Class Counsel, or Counsel for
    Defendant seek to solicit or otherwise encourage Class Members to submit Objections to
    this Settlement Agreement or Request for Exclusion Forms. Class Counsel shall retain
    all envelopes in which any Objection or Request for Exclusion Form are sent to them and
    any other evidence of the mailing or delivery date of such documents.

 f. Within sixty (60) days after the mailing of the Notice of Settlement, Class Counsel shall
    prepare a list of the name and address of any Class Member who submitted a timely,
    valid Request for Exclusion Form ("Opt-Out List"). Within the aforesaid time period,
    Class Counsel shall provide to Counsel for Defendant copies of the Opt-Out List in the
    form of an Excel file, certified by Class Counsel to be correct and accurate, and PDF
    copies of the Request for Exclusion Forms submitted by the deadline. Class Counsel shall
    file the Opt-Out List and Request for Exclusion Forms with the Court within five (5) days
    after preparation.

 g. Within seventy (70) days after the mailing of the Notice of Settlement, Class Counsel
    shall submit to Defendant’s counsel a "Final Class List," which shall provide the name
    and mailing address for every Class Member who did not file a Request for Exclusion
    Form. The list shall also provide the full pre-tax withholdings amount of the Payments to
    be made to each Class Member who did not file a Request for Exclusion Form. Within
    five (5) business days after preparing the Final Class List, counsel for the parties shall
    jointly move for leave to file the Final Class List under seal. As soon as practicable after
    the Court rules on the motion for leave to file under seal, Class Counsel shall file the
    Final Class List with the Court under seal if allowed by the Court or as a public document
    otherwise.

 h. Within seven (7) days prior to the Fairness Hearing, Class Counsel shall file a motion
    before the Court seeking, upon final approval of the Settlement Agreement at the Fairness
    Hearing a Judgment: (a) determining that the certifications of the Class and Collective
    were appropriate for the purpose of effectuating the Settlement Agreement; (b) approving
    this Settlement Agreement, judging its terms to be fair, reasonable, adequate and in the
    best interests of the Class Members and the Settling Parties, and directing its

                                             11
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 12 of 26 PageID #:263




    consummation in accordance with its terms; (c) excluding from the Class each person
    who has timely submitted a valid Request for Exclusion Form; (d) approving, for
    purposes of calculating and making distributions under the terms of this Settlement
    Agreement to the individuals listed on the Final Class List, the amount to be paid to each
    individual as calculated pursuant to paragraph 5.b.; (e) approving the payment of
    attorneys' fees, costs and expenses referenced in Paragraph 10; and (f) providing for
    dismissal with prejudice of the Lawsuit.

 i. Within ten (10) days following the Effective Date of the Settlement Agreement, the Class
    Counsel shall provide Counsel for Defendant with a report listing the amount of all
    payments to be made to each individual on the Final Class List.

 j. Defendant shall issue the Enhancement Payment within twenty-one (21) days following
    the Effective Date of this Settlement Agreement. Defendant shall issue Payments to each
    Class Member who did not file a Request for Exclusion Form, in accordance with the
    monetary amount designated on the Final Class List, within twenty-one (21) days of the
    Effective Date of the Settlement Agreement. Defendant shall mail the checks by First
    Class Mail to each respective individual on the Final Class List at his or her last known
    address.

 k. Within seven (7) days after the completion of the above-described mailing of the
    settlement checks, Counsel for Defendant shall provide Class Counsel with a certification
    that the settlement payments required by the Final Class List have been mailed.

 l. For any Settlement Check returned as undeliverable, Defendant’s counsel shall promptly
    contact Class Counsel so that Class Counsel can contact the Class Member at his or her
    last known phone number and, upon finding a new address for such person, notify
    Defendant’s counsel who shall cause Defendant to mail the Settlement Check to the new
    address.

 m. Upon presentation of letters of administration with respect to an estate of a deceased,
    disabled or incompetent Class Member on the Final Class List or other sufficient
    evidence of personal representation, Class Counsel shall notify Defendant’s counsel of
    the same and Defendant shall promptly issue a check to Class Counsel in the amount of
    the Payment made payable to such representative for the Class Member without charge.

 n. All Settlement Checks shall bear a prominent legend that the check must be cashed
    within one hundred and eighty (180) days after the date on which it is shown to have
    been drawn. If a check is not cashed within one hundred and eighty (180) days after the
    date on which it is shown to have been drawn, the settlement check will be void and a
    stop-payment order will be placed on such checks. All such voided settlement checks
    will be treated as part of the Reversion. Counsel for Defendant will advise Class
    Counsel, within fourteen (14) days of the conclusion of the above one hundred and eighty
    (180) day period, of all checks which were not cashed within the one hundred eighty
    (180) day period. All Settlement Checks shall also contain the following language below
    the signature line for endorsement of the Settlement Checks:


                                           12
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 13 of 26 PageID #:264




    READ THIS BEFORE YOU CASH OR DEPOSIT THIS CHECK:

    CONSENT TO JOIN FLSA COLLECTIVE ACTION AND FINAL RELEASE OF
    CLAIMS:

    By endorsing, cashing, depositing or otherwise negotiating this check, I consent to opt
    into and join the FLSA collective action in the case entitled Divine v. Volunteers of
    America of Illinois, Case No. 17-CV-8127 now pending in the United States District
    Court for the Northern District of Illinois, Eastern Division, agree to be bound by the
    Settlement Agreement negotiated by Class Counsel in that case, and waive the release
    federal and state law claims set forth in the Notice of Proposed Class and Collective
    Action Settlement I received previously, and authorize Class Counsel to file this consent
    to join with the Court on my behalf.



    _________________________________________
    Signature


 o. Defendant shall be responsible for preparing and filing all IRS W-2 forms, IRS 1099
    forms and sending said forms to the Class Members who receive a Payment. Class
    Counsel and Counsel for Defendant have not provided and do not intend through this
    Settlement Agreement to provide legal advice regarding the tax treatment or liability of
    any Class Member with respect to the Payments.

 p. All disputes relating to the Class Counsel’s performance of its duties in administering the
    claims shall be referred to the Court, if necessary, which will have continuing jurisdiction
    over the terms and conditions of this Settlement Agreement until all payments and
    obligations contemplated by this Settlement Agreement have been completed.

 q. Defendant shall forward to Class Counsel all cashed Settlement Checks so that Class
    Counsel may, not later than 210 days after the date on which the Settlement Checks have
    been drawn, file the back of the Settlement Checks containing the endorsement and
    signature so that the Court shall have a record of all those Class Members opting in to the
    FLSA collective action. Class Counsel shall file the Settlement Checks under seal.

 10. Attorneys’ Fees and Costs.

    a. All Class Counsel agree that the aggregate amount which shall be sought and
       awarded to all Class Counsel will not exceed $22,333.33 in attorneys' fees and costs.
       Defendant will not oppose a petition for costs as set forth above. Any award of
       attorneys' fees, costs and expenses shall be part of the $67,000.00 Settlement Fund
       and not a separate payment in addition to this amount.

    b. Within twenty-one (21) days of the Effective Date of this Settlement Agreement,
       Defendant shall pay the fee awards approved by the Court in full satisfaction of
       Plaintiff’s and the Class's claims for attorneys' fees, expenses, and costs incurred in

                                             13
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 14 of 26 PageID #:265




            connection with the Lawsuits. The checks shall be made payable to each of the
            various Class Counsel in the amounts awarded by the Court. Class Counsel agree to
            provide Defendant with completed W-9 forms within thirty (30) days of the
            Preliminary Approval Order.

    c. Should the Court for whatever reason reduce the amount of attorneys' fees and/or
       costs and expenses to which it believes any Class Counsel is entitled, this Settlement
       Agreement will remain in effect and will not be deemed null and void.

 11. Effective Date and Termination of Settlement Agreement.

    a. Subject to the provisions of paragraphs 11 b. & c. below, the Effective Date of the
       Settlement Agreement shall be the first date by which all of the following events and
       conditions shall have occurred:

       i.      Execution of this Settlement Agreement by all signatories hereto;

      ii.      The Court has preliminarily approved this Settlement Agreement, certified the
               Class Action and Collective Action, and approved the method for providing the
               Notice of Settlement and content of the Notice of Settlement by entry of the
               Preliminary Approval Order;

     iii.      The Court has entered judgment(s) in the Lawsuit pursuant to Fed. R. Civ. P. 54,
               described in Article VII; and

     iv.       The Judgment(s) in the Lawsuit has become Final as defined in paragraph 1. In
               this regard, it is the intention of the Parties to the Lawsuit that this Settlement
               Agreement shall not become effective until the Court’s Judgment(s) approving
               this Settlement Agreement is completely final, and there is no further recourse by
               an appellant or objector who seeks to contest this Settlement Agreement.

 b. If any of the conditions specified in paragraph 11(a) herein are not met, then the
    Settlement Agreement shall be cancelled and terminated unless otherwise mutually
    agreed to in writing by the Settling Parties.

 c. If this Settlement Agreement is not approved by the Court, or if the Effective Date does
    not occur, then this Settlement Agreement shall be cancelled and terminated and shall not
    be used in the Lawsuits or in any other proceeding or for any other purpose, and any
    judgments or orders entered by the Court in accordance with the terms of this Settlement
    Agreement shall be treated as vacated nunc pro tunc. The Settling Parties shall revert to
    their respective positions as though this Settlement Agreement had never been executed.

 d. Defendant does not consent to certification of the class actions or collective actions for
    any purpose other than to effectuate the settlement of the Lawsuit. If this Settlement
    Agreement is terminated pursuant to its terms or the Effective Date for any reason does
    not occur, the Orders certifying the Class Action and Collective Action and all
    preliminary or final findings regarding the Court's certification orders shall be
    automatically vacated upon notice to the Court of the termination of the Settlement

                                               14
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 15 of 26 PageID #:266




       Agreement or the failure of the Effective Date to occur, and the Lawsuit shall proceed as
       though the Class and Collective had never been certified and such findings had never
       been made.

12. Other Settlement Provisions.

   a. Where notice is required to be provided or where materials are required to be sent to
      Class Counsel or Counsel for Defendant by the Claims Administrator, then such
      requirements shall be satisfied by providing such notice or sending such materials to:

       In the case of Defendant:

       McMahon Berger, P.C.
       Attn: Bryan D. LeMoine, 6275358
       2730 North Ballas Road, Suite 200
       P.O. Box 31901
       St. Louis, MO 63131-3039
       lemoine@mcmahonberger.com

       In the case of Plaintiff, the Class, and Class Counsel:

       GINGRAS, CATES & WACHS
       Attorney Paul Kinne
       8150 Excelsior Drive
       Madison, WI 53717
       T: (608) 833-2632
       E: kinne@gcwlawyers.com

       AXLEY BRYNELSON
       Attorney Michael J. Modl
       2 E. Mifflin St., Ste. 200
       Madison, WI 53703
       T: (608) 257-5661
       E: mmodl@axley.com

       WALKER WILCOX MATOUSEK
       Attorney Thomas G. Griffin
       One N. Franklin St. Ste. 3200
       Chicago, IL 60606-3610
       T: (312)244-6785
       E: tgriffin@wwmlawyers.com

   b. The Plaintiff, Defendant, Class Counsel, and Counsel for Defendant will use their best
      efforts to ensure that any factual statements they make to any third party (including the
      media) are accurate.



                                                15
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 16 of 26 PageID #:267




 c. Appropriate withholding of federal, state, and local income taxes, and the appropriate
    employee share of FICA and Medicare taxes will be made from the portion of the
    Payments that are apportioned as wages and said withholdings will be deducted from the
    Net Settlement Amount. No deductions shall be made from the Enhancement Payment or
    the portion of the Payments that are apportioned as non-wages. The employer’s share of
    FUTA, FICA, and Medicare taxes shall be paid by Defendant and not deducted from the
    Settlement Fund. To the extent permissible by federal regulations, the amount of federal
    income tax withholdings will be based upon a flat withholding rate for supplemental
    wage payments of 25 percent. Income tax withholding will also be made pursuant to
    applicable state and/or local withholding codes or regulations.

 d. The prevailing party in any dispute to enforce the terms of this Settlement Agreement
    shall be entitled to their reasonable attorneys’ fees and costs from the non-prevailing
    party.

 e. Defendant will provide the required notice of the settlement to the appropriate State and
    Federal officials as required under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §
    1715. The CAFA notice will be sent no more than ten (10) days after entry of the
    Preliminary Order of Approval by the Court.

 f. This Settlement Agreement shall be binding upon and inure to the benefit of the Settling
    Parties and their respective heirs, trustees, executors, administrators, successors, and
    assigns.

 g. If any individual or entity objects to or appeals the approval of this Settlement
    Agreement, the Parties to the Lawsuit shall support and defend the propriety of and
    approval of this Settlement Agreement.

 h. If the Settlement Agreement is not preliminarily or finally approved, whether by reason
    of an order of the United States District Court for the Northern District of Illinois or of
    any appellate court or for any other reason, then the Releases contained herein shall be
    null and void and any and all further undertakings of the Parties under this Settlement
    Agreement shall be excused.

 i. Neither the making of this Settlement Agreement nor anything stated in this Settlement
    Agreement shall be construed as an admission by Defendant of any fact alleged by
    Plaintiff or Class Members or of the merits of any claim of liability, Defendant expressly
    denying all such facts and claims of liability. Neither the making of this Settlement
    Agreement nor anything stated in this Settlement Agreement shall be construed or used
    as an admission by Plaintiff or any of the Class Members of any fact alleged by
    Defendant in the Lawsuit or of the merits of any defense, Plaintiff and the Class Members
    expressly denying all such facts and claims of defense. The Settlement Agreement shall
    not constitute evidence of any violation of law by Defendant. Neither this Settlement
    Agreement nor any statements made or documents exchanged solely for settlement of the
    Lawsuit, nor any documents filed by the Settling Parties in connection with this
    settlement shall be admissible or offered into evidence in the Lawsuit or any other action


                                            16
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 17 of 26 PageID #:268




    for any purpose other than for purposes of enforcing or construing this settlement or as
    agreed by the Settling Parties.

 j. The Settling Parties acknowledge that they are entering into this Settlement Agreement
    voluntarily and that it is his, her, its or their intent to consummate this Settlement
    Agreement and agree to cooperate to the extent necessary to effectuate and implement all
    terms and conditions of this Settlement Agreement and exercise best efforts to establish
    the foregoing terms and conditions of the Settlement Agreement. The Settling Parties
    agree that the terms and conditions of this Settlement Agreement are the result of lengthy
    negotiations and that this Settlement Agreement shall not be construed in favor of or
    against any party by reason of the extent to which any party or his, her, or its counsel
    participated in the drafting of this Settlement Agreement.

 k. Upon execution of this Settlement Agreement, all discovery and other proceedings in the
    Lawsuit shall be stayed until further order of the Court, except such proceedings as may
    be necessary to implement the settlement or comply with or effectuate the terms of this
    Settlement Agreement.

 l. This Settlement Agreement constitutes the entire agreement among the Settling Parties
    and supersedes all prior and contemporaneous agreements or understandings between the
    Settling Parties with respect to the subject matter hereof, and any and all prior
    correspondence, conversations or memoranda between the Settling Parties are merged
    herein and are replaced hereby; provided, that any agreement by or understanding of
    Plaintiff and Class Members concerning the confidentiality of the information of those
    served by Defendant shall remain in full force and effect. This Settlement Agreement
    may not be altered or amended except by a written instrument that has been approved by
    an order of the United States District Court for the Northern District of Illinois.

 m. The Settling Parties hereto submit to the jurisdiction of the Court for purposes of
    implementing and enforcing the settlement embodied in this Settlement Agreement. The
    terms of this Settlement Agreement are and shall be binding upon and inure to the benefit
    of each of the Settling Parties in accordance with the Released Claims as described in
    paragraph 8. No provision of this Settlement Agreement shall provide any rights to, or be
    enforceable by, any person or entity that is not one of the Settling Parties except legally
    authorized and appointed representatives of a party.

 n. If any part, sub-part, section, paragraph, sub-paragraph, sentence, clause or term of this
    Settlement Agreement or the application of same to any person or circumstance is, for
    any reason, judged by any court to be unenforceable or contrary to law, or if the
    enactment or amendment of any federal or state statute, order, ordinance or regulation
    renders any provision of this Settlement Agreement unenforceable or contrary to law,
    such judgment, enactment or amendment shall not affect, impair or invalidate the
    remainder of this Settlement Agreement, provided that such portion of this Settlement
    Agreement that has or may become unenforceable is not a material part or the essence of
    any party's bargain hereunder.



                                            17
Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 18 of 26 PageID #:269




 o. The promises, agreements, obligations, undertakings, representations, and warranties set
    out herein shall survive the closing of this Settlement Agreement, the releases contained
    herein, and the judgment of dismissal to be entered.

 p. The Settling Parties agree that any claim that Defendant has breached this Agreement
    will not renew or reinstate the underlying claims released by this Agreement.

 q. This Settlement Agreement, and the rights and obligations of the Settling Parties, shall be
    construed and enforced in accordance with the laws of the State of Illinois as to substance
    and procedure, including all questions of conflicts of laws.

 r. The undersigned counsel and individuals are fully authorized to execute and enter into
    the terms and conditions of this Settlement Agreement on behalf of their respective
    clients. It is agreed that because the number of Class Members is numerous, it is
    impossible or impractical to have each Class Member execute this Settlement Agreement.
    The Notice of Settlement will advise all Class Members of the binding nature of the
    release, and the release shall have the same force and effect as if this Settlement
    Agreement were executed by each Class Member who does not submit a timely, valid
    Request for Exclusion Form.

 s. This Settlement Agreement may be signed in single or separate counterparts, each of
    which shall constitute an original. Fax or electronically transmitted signatures will be
    binding on all of the Parties hereto.

                           <SIGNATURE PAGE FOLLOWS>




                                            18
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 19 of 26 PageID #:270




For the Defendants                        For the Plaintiff and the Class

MCMAHON BERGER, P.C.,                     GINGRAS, CATES & WACHS


_____________________________             _______________________________
Bryan D. LeMoine, 6275358                 Paul Kinne
2730 North Ballas Road, Suite 200         8150 Excelsior Drive
P.O. Box 31901                            Madison, WI 53717
St. Louis, MO 63131-3039                  T: (608) 833-2632
(314) 567-7350 – Telephone                E: kinne@gcwlawyers.com
(314) 567-5968 – Facsimile
                                          AXLEY BRYNELSON
THE LAW OFFICE OF TERRENCE
BUEHLER
                                          _____________________________
_______________________________           Michael J. Modl
Terrence Buehler                          2 E. Mifflin St., Ste. 200
20 North Clark Street, Suite 800          Madison, WI 53703
Chicago, IL 60602                         T: (608) 257-5661
                                          E: mmodl@axley.com
Attorneys for Defendant
Volunteers of America of Illinois         WALKER WILCOX MATOUSEK

                                          _____________________________
                                          Thomas G. Griffin
                                          One N. Franklin St. Ste. 3200
                                          Chicago, IL 60606-3610
                                          T: (312)244-6785
                                          E: tgriffin@wwmlawyers.com

                                          Attorneys for Plaintiff Taylor Divine and
                                          Others Similarly Situated


                                          Taylor Divine


                                          ______________________________
                                          Printed Name


                                          _______________________________
                                          Signature



                                        19
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 20 of 26 PageID #:271




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

TAYLOR DIVINE,                                  )
                                                )
       Plaintiff,                               )
                                                )
                                                )      Case No.: 1:17-cv-08127
                                                )
VOLUNTEERS OF AMERICA OF                        )
ILLINOIS                                        )
                                                )
       Defendant.                               )



      NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION
                       SETTLEMENT

           If you worked as a Case Manager or Case Worker
at VOA of Illinois (“VOA of Illinois”) at any time between November 9,
 2014 and October 30, 2017 you will be entitled to monetary benefits
  under this Settlement if the Settlement is approved by the Court in
                      the amount of at least $____.
           THIS NOTICE AFFECTS YOUR LEGAL RIGHTS. PLEASE READ IT CAREFULLY.
     This is not a solicitation from a lawyer. A Federal Court has authorized this Notice.

Taylor Divine (the “Class Representative”) brought a Lawsuit against VOA of Illinois on behalf of
herself and similarly situated Case Managers and Case Workers (the “Class members”) who
performed work at VOA of Illinois as exempt employees. The Lawsuit seeks overtime pay for
employees of VOA of Illinois.

For settlement purposes, the Court certified this case as a class action and collective action on
behalf of all Case Managers and Case Workers who worked at VOA of Illinois between November
9, 2014 and October 30, 2017. Any individual who worked as a Case Manager or Case Worker at
VOA of Illinois during this period is a member of the Class and is receiving this Notice of
Settlement.




                                                                                             EXHIBIT
                                                                                                        exhibitsticker.com




                                               1                                                    2
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 21 of 26 PageID #:272




This Notice is to inform you about the status of the Lawsuit, including your right to receive a share
of the Settlement funds. Your legal rights are affected, and you have a choice to make in this
action now:


            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
 BE A MEMBER OF THE CLASS       If you were a Case Manager or Case Worker at VOA of Illinois between
 AND PARTICIPATE IN THE         November 9, 2014 and October 30, 2017, you are automatically a
 SETTLEMENT DISTRIBUTION        member of the Class. If you do nothing, you will remain a member of
                                the Class, you will be bound by the terms of the Settlement
                                Agreement, and you will receive the monetary payment set forth
                                above.

 EXCLUDE YOURSELF BY [DATE]     You will be unable to participate in the Settlement if you choose this
                                option, but you will retain any rights you may have against VOA of
                                Illinois regarding the claims in this Lawsuit. You must request to be
                                excluded in the manner described in paragraph 9.B below.

 OBJECT BY [DATE]               If you do not exclude yourself from the Settlement but wish to object
                                to the Settlement or any of its terms, you may submit an objection in
                                the manner described in paragraph 9.C below.

 ATTEND THE FAIRNESS HEARING Ask to testify in open Court about the fairness of the Settlement.
 SCHEDULED FOR [DATE]


 1. What is this Lawsuit about?

On November 9, 2017, the Class Representative filed the Lawsuit in United States District Court
for the Northern District of Illinois on behalf of herself and other similarly situated Case Managers
and Case Workers who work at or have worked at VOA of Illinois. The Lawsuit alleged violations
of the Fair Labor Standards Act (“FLSA”) and the Illinois Minimum Wage Law (“IMWL”).
Specifically, the Class Representative claimed that VOA of Illinois employees in the positions of
Case Manager or Case Worker were misclassified as exempt from overtime laws.

The Class Representative alleged that Case Managers and Case Workers working at VOA of Illinois
are entitled to overtime pay that they did not receive. VOA of Illinois has denied and continues
to deny the allegations in the Lawsuit and contends that the Class Representative and Class
members were properly classified as “exempt” from overtime pay requirements. The parties
wish to settle this Lawsuit, however, to avoid costly and time-consuming litigation without either
party admitting to any wrongdoing or fault.

 2. Who is included in the Settlement Class?



                                                 2
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 22 of 26 PageID #:273




The following Settlement Class has been certified: Individuals who were employed by Volunteers
of America of Illinois in the positions of Case Manager or Case Worker for the period of November
9, 2014 through October 30, 2017 and who were treated as exempt from overtime requirements
under federal and state wage and hour law.

 3. What are the Benefits and Terms of the Settlement?

To settle this case, VOA of Illinois has agreed to pay a total of $67,000 (“Settlement Fund”),
inclusive of all alleged unpaid overtime wages, liquidated damages, penalties, interest, costs and
attorney's fees. After deducting attorney's fees, costs and payments to the Class Representative
to compensate her and her attorney for their time invested in this case, risk and effort in bringing
this action, there will be approximately $42,667.00 left to distribute to Class members.

If the Court approves this Settlement, and you do not exclude yourself from the Settlement, you
will be entitled to receive a payment. This amount will be determined based on a formula that
takes into account the number of workweeks during which you worked at least 40 hours for VOA
of Illinois in a covered position of exempt Case Manager or exempt Case Worker for the period
of November 9, 2014 through October 30, 2017. Class member individual payments will then be
determined by multiplying the amount of such workweeks during which you worked at least 40
hours by the amount of $ ________.

As part of the Settlement by which all Class members are bound, you will release VOA of Illinois
from all wage and hour claims of any kind whatsoever (including FLSA claims if you cash your
settlement check, that were asserted by the Class Representative in this Lawsuit, or could have
been asserted (whether known or unknown) that in any way relate to, were asserted by, or could
have been asserted by, the Class Representative in the Lawsuit regarding all alleged unpaid
wages, liquidated damages, penalties, interest, costs, attorney's fees, or any other relief against
VOA of Illinois.

 4. Who is Class Counsel?

The Court appointed the following lawyers as Class Counsel to represent the certified Settlement
Class:

GINGRAS, CATES & WACHS                AXLEY BRYNELSON                WALKER WILCOX MATOUSEK
Attorney Paul Kinne                   Attorney Michael J. Modl       Attorney Thomas G. Griffin
8150 Excelsior Drive                  2 E. Mifflin St., Ste. 200     One N. Franklin St. Ste. 3200
Madison, WI 53717                     Madison, WI 53703              Chicago, IL 60606-3610
T: (608) 833-2632                     T: (608) 257-5661              T: (312)244-6785
E: kinne@gcwlawyers.com               E: mmodl@axley.com             E: tgriffin@wwmlawyers.com

 5. How much are Attorney's Fees?




                                                 3
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 23 of 26 PageID #:274




Class Counsel has not yet received any payment of fees or any reimbursement of their out-of-
pocket expenses related to this Lawsuit. As part of the Settlement, subject to Court approval,
Class Counsel will petition the Court for an award of attorney's fees and expenses in the amount
of $22,333.00 (roughly 33% of the Settlement). Under this Settlement, Class Counsel will recover
compensation from the Settlement Fund. Participating Class members will not be required to
make any payments to Class Counsel for attorney's fees or other litigation costs from their
individual settlement amounts.

 6. What happens if the Court Approves the Settlement?

If the Court approves the proposed Settlement, it will enter a judgment that will dismiss the
Lawsuit with prejudice and on the merits as to all Class members who do not exclude themselves.
This means that Class members who do not exclude themselves will be barred from bringing their
own lawsuits for recovery against VOA of Illinois for all federal and Illinois state unpaid wage
claims (including FLSA claims if you cash your settlement check) that arose in the course of such
Class member’s employment with VOA of Illinois as a Case Manager or Case Worker.

Class members who complete and submit a timely Request for Exclusion Form, will not release
any federal or Illinois state wage and hours claims.

 7. What happens if the Court does not approve the Settlement?

If the Court does not approve the proposed Settlement, the Lawsuit will proceed as if no
settlement has been attempted, and in this event, there can be no assurance that the Class will
recover more than what is provided for in this Settlement, or indeed, anything.

 8. When is the Fairness Hearing?

The Fairness Hearing will take place on _____________ at _____ p.m. in the United States District
Court for the Northern District of Illinois in Courtroom 2541 in front of Chief Judge Ruben Castillo,
located at 219 South Dearborn Street, Chicago, Illinois.

 9. What are my options regarding the Settlement?

If you are receiving this Notice, you have the following options:

         A.     Participate in the Settlement: To participate, you do not have to do anything.
Settlement checks will be distributed to you as described in Paragraph 3 above if the Court
provides final approval of the settlement. The checks will be issued to the addresses on file for
each Class member. If your address has changed since you last worked for VOA of Illinois, or
changes between the time of receiving this notice and the mailing of the settlement checks,
contact Class Counsel with an updated address. If you endorse and cash your settlement check,
it will be considered by the Court as your decision to opt in to the FLSA collection action and, as



                                                 4
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 24 of 26 PageID #:275




a result, you will waive any claims against VOA of Illinois under the FLSA by cashing your
settlement check.

       B.   Request to be Excluded: If you wish to be excluded from the Settlement Class,
you must complete and sign the enclosed Request for Exclusion Form, postmarked no later than
______________. . Your request must be mailed to Attorney Paul Kinne at 8150 Excelsior Drive,
Madison, WI 53717. If you exclude yourself, you will not receive any money from the
Settlement.

Failure to complete and timely submit the Request for Exclusion Form will result in your
remaining a member of the Settlement Class and being bound by any final judgment. If you do
complete and timely submit a Request for Exclusion Form, you will not be bound by any final
judgment, and you will not be precluded from instituting or prosecuting any individual claim you
may otherwise have against VOA of Illinois related to the subject matter of this Lawsuit.

       C.     Object: If you are a Class member, and you do not complete and timely submit a
Request for Exclusion Form, you may object to the terms of the Settlement including the Class
Counsel’s requests for attorney's fees and expenses. If you object, and the Settlement is
approved, and you fail to complete and timely submit a Request for Exclusion Form, you will be
barred from bringing your own individual lawsuit asserting claims related to the matters released
through this Settlement (including FLSA claims if you cash your settlement check), and you will
be bound by the final judgment and release and all orders entered by the Court. You may, but
need not, enter an appearance through counsel of your choice. If you do, you will be responsible
for your own attorney's fees and costs.

If you object to the Settlement, you must, on or before ______________ serve upon Attorney
Paul Kinne at 8150 Excelsior Drive, Madison, WI 53717 (Class Counsel), and Attorney Bryan D.
LeMoine, McMahon Berger PC, 2730 North Ballas Road, Suite 200, St. Louis, MO 63131 (VOA of
Illinois' counsel) a written objection including (i) your full name, address and telephone number,
(ii) your dates of employment and job title(s) while you worked at VOA of Illinois, (iii) a written
statement of all grounds for the objection accompanied by any legal support for such objections;
(iv) copies of any documents upon which the objection is based; (v) a list of all persons who will
be called to testify in support of the objection; (vi) a statement of whether you intend to appear
at the Fairness Hearing; and (vii) your signature, even if you are represented by counsel. If you
intend to appear at the Fairness Hearing through counsel, the objection must also state the
identity of all attorneys representing you who will appear at the Fairness Hearing. Settlement
Class members who do not timely make their objections in this manner will be deemed to have
waived all objections and shall not be heard or have the right to appeal the Court’s approval of
the Settlement.

 10. Are there more details available?

For additional information you may contact Class Counsel by (a) calling Attorney Paul Kinne at
608-833-2632 or Attorney Michael Modl at 608-283-6702, or (b) emailing at


                                                5
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 25 of 26 PageID #:276




kinne@gcwlawyers.com or at mmodl@axley.com or (c) sending correspondence to Paul Kinne
at 8150 Excelsior Drive, Madison, WI 53717, or Michael Modl at 2 E. Mifflin St. Ste. 200,
Madison, WI 53703.

NO INQUIRIES SHOULD BE DIRECTED TO THE COURT.




                                            6
  Case: 1:17-cv-08127 Document #: 70-1 Filed: 11/19/18 Page 26 of 26 PageID #:277




                       REQUEST FOR EXCLUSION FORM
       I hereby wish to opt out of the settlement between Taylor Divine and Volunteers of

America of Illinois. I understand that by opting out of the settlement, I will receive no proceeds

under the terms of the Settlement, but retain my right to bring a separate lawsuit.

       Dated this _________ day of ____________, 2018.

                                              ____________________
                                              Sign here

                                              _____________________
                                              Print your name here


In order to opt out of the settlement, you must complete and return this form. The envelope
containing your signed form must be post-marked by _____________; and must be sent to the
following address:

                              Paul A. Kinne
                              Gingras, Cates & Wachs
                              8150 Excelsior Drive
                              Madison, WI 53717




                                                                                            EXHIBIT
                                                                                                      exhibitsticker.com




                                                                                                3
